REASONS FOR ALLOWANCE/COMMENTS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .
	Applicant’s Information Disclosure Statements filed June 09, 2020, August 19, 2020 and April 12, 2021 have been received and entered into the application.  As reflected by the attached, completed copies of form PTO/SB/08a, the cited references have been considered by the Examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is representative of the claimed invention and reads: 
“A method of treating pruritus comprising the topical administration, to a subject in need thereof, of a therapeutically effective amount of detomidine.”
	The Examiner has considered the cited references and conducted a thorough search of the appropriate electronic data bases for the claimed subject matter and did not discover any reference which anticipates the claimed subject matter or would form a basis for concluding that the claimed subject matter would have been obvious.  Also, claims 1-20 are presented in an enabled, definite manner.
	Accordingly, the Examiner believes the claimed subject matter to be currently in 

condition for allowance.
                          
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND J HENLEY III whose telephone number is (571)272-0575.  The examiner can normally be reached on M-F 6-2:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAYMOND J HENLEY III/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        August 24, 2021